HARRIS, Judge.
We grant the petition for writ of certiorari and quash the partial final judgment finding coverage under the uninsured motorist provisions of the policy. The exclusion language for uninsured motorist benefits for vehicles insured under the liability coverage of the policy prevents the plaintiff from collecting under both the liability and uninsured motorist provisions of the policy. Travelers Ins. Co. v. Warren, 678 So.2d 324 (Fla.1996); Bulone v. United Services Automobile Assoc., 679 So.2d 1185 (Fla.1996); State Farm Mutual Automobile Ins. Co. v. McCarthy, 679 So.2d 772 (Fla.1996).
PETITION GRANTED.
W. SHARP and ANTOON, JJ., concur.